DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and its dependent claims recites the limitation "the labeled container" in multiple locations including lines 17 and 19 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 gives multiple parts the same name ie an arcuate exterior (111,121), a planar interior side (112,122), an interior area, etc render the claim unclear and must be corrected to place the claim in condition for allowance.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear as to where or what the central axis is or is located.
.

Claim Objections
Claims 21-23 are objected to because of the following informalities:  claims 21-23 still contain claim language from the PCT ie “any of claim”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allinson US 2012/0232693 in view of Draper US 2007/0043469.
Allinson discloses a device for storing and dispensing medicine containers comprising:
	(Re claim 2) “a pharmacy vault with an interior area and a vault door” (20 figure 3). “a system vault with an interior area and a system access door, the system vault housing a central processing unit” (40 figure 3). “a series of storage shelves secured within the interior area of the pharmacy vault, a plurality of medicine containers positioned upon the storage shelves” (21 figure 4). 
Allinson does not disclose a loading portion positioned within the pharmacy vault door, the loading portion being selectively positionable between secure and accessible orientations, with the 
Draper teaches a loading portion positioned within the pharmacy vault door, the loading portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be loaded within the pharmacy vault and the secure orientation precluding access to the pharmacy vault (118,109 figure 3). 
It would have been obvious to one skilled in the art to modify the dispenser of Allinson to include a loading portion positioned within the pharmacy vault door, the loading portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be loaded within the pharmacy vault and the secure orientation precluding access to the pharmacy vault because it provides a secure way to restock the dispenser with out allowing access to all of the medication in the vault.
	(Re claim 3) “a dispensing portion secured within the pharmacy vault door, the dispensing portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be dispensed from the pharmacy vault and the secure orientation precluding access to the pharmacy vault” (60 figure 8, para 0124). 
	Allinson does not disclose that the dispensing opening is located in the vault door.
	Draper teaches that the dispensing opening is located in the vault door (106 figure 3).
	It would have been obvious to one skilled in the art to modify the system of Allinson to include that the dispensing opening is located in the vault door because merely swapping the physical location of one or more components to one vault or the other is merely making best use of the space available.
	(Re claim 4) Allinson discloses that the dispensing portion rotate between secure and accessible positions.

It would have been obvious to one skilled in the art to modify the system of Allinson to include that the loading portion rotates between the secure and accessible orientations because it a proven secure means for providing and limiting access to and from a vault.
	(Re claim 5) “the dispensing portion rotates between secure and accessible orientations” (60 figure 8, para 0124).
	(Re claim 6) Allinson discloses that the dispensing portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation.
	Allinson does not disclose that the loading portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation.
	It would have been obvious to one skilled in the art to modify Allinson to include that the loading portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation because a shelf has proven to be an adequate means for securely transporting medications to and from a vault.
 (Re claim 8) “wherein the dispensing portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the dispensing portion is in the accessible orientation” (62 figure 11A,B, para 105). The panels act as a supporting shelf.
	(Re claim 9) “a labeling station that is accessible through a wall of the system vault, and a robot adapted to position containers within the labeling station whereby labels from the label generating device are applied” (para 0054-0055, 57 figure 14).
Allinson discloses A device for storing and dispensing cannabis containers comprising:

Allinson does not disclose a loading portion positioned within the first vault door, the loading portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be loaded within the first vault and the secure orientation precluding access to the first vault.
Draper teaches a loading portion positioned within the first vault door, the loading portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be loaded within the first vault and the secure orientation precluding access to the first vault (118,109 figure 3). 
	(Re claim 27) “a dispensing portion secured within the first vault door, the dispensing portion being selectively positionable between secure and accessible orientations, with the accessible orientation allowing containers to be dispensed from the first vault and the secure orientation precluding access to the first vault” (60 figure 9).
Allinson does not disclose that the dispensing opening is located in the vault door.
	Draper teaches that the dispensing opening is located in the vault door (106 figure 3).
	It would have been obvious to one skilled in the art to modify the system of Allinson to include that the dispensing opening is located in the vault door because merely swapping the physical location of one or more components to one vault or the other is merely making best use of the space available
(Re claim 28) Allinson discloses that the dispensing portion rotate between secure and accessible positions.

It would have been obvious to one skilled in the art to modify the system of Allinson to include that the loading portion rotates between the secure and accessible orientations because it a proven secure means for providing and limiting access to and from a vault.
(Re claim 29) “wherein the dispensing portion rotates between secure and accessible orientations” (60 figure 8, para 0124).
	(Re claim 30) Allinson discloses that the dispensing portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation.
	Allinson does not disclose that the loading portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation.
	It would have been obvious to one skilled in the art to modify Allinson to include that the loading portion includes a shelf for supporting a medicine container with the shelf being accessible from outside of the device when the loading portion is in the accessible orientation because a shelf has proven to be an adequate means for securely transporting medications to and from a vault.
	(Re claim 31) “the dispensing portion includes a shelf for supporting a cannabis container with the shelf being accessible from outside of the device when the dispensing portion is in the accessible orientation” (62 figure 11A,B, para 105). The panels act as a supporting shelf which can support cannabis containers.
	(Re claim 32) “a labeling station that is accessible through a wall of the second vault, and a robot adapted to position containers within the labeling station whereby labels from the label generating device are applied” (para 0054-0055, 57 figure 14).


Claims 10-14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view of Rosenblum US 2004/0215369 in view of Allinson US 2012/0232693.

Rosenblum discloses a system for remotely prescribing and automatically dispensing a particular medicine container to a specified patient, the system comprising:
(Re claim 10) “a remote computing terminal (RCT) for use by a health care provider, the health care provider inputting into the RCT prescription information for the specified patient as well as patient details, the prescription information including medicine type, amount, and dosage, the patient details including, name, age, pick-up location, and health insurance information” (4000 figure 3, para 0093). “a centralized processing system (CPS) in communication with the RCT, the health care provider uploading the prescription information and the patient details to the CPS for storage and subsequent retrieval, the CPS functioning to verify the health insurance information of the specified patient and that the medicine type is available at the identified pick-up location” (2000 figure 3, para 0116). “a kiosk located at the identified pick up location, the kiosk including a pharmacy vault for storing a plurality of medicine containers and a robot for handling the plurality of medicine containers, the kiosk also including system vault with a central processing unit (CPU) that is in communication with the CPS, the CPU downloading the prescription information and patient details for the specified patient, the system vault also including a user interface for allowing the identity of the specified patient to be verified” (3000,102,104 figure 10,11). “a label generator positioned within the … vault and a labeling station accessible by the robot, the label generator functioning to create a label containing the prescription information for the particular medicine container, the labeling station functioning to apply the label to the particular medicine container to create a labeled container” (para 0143). “a dispenser secured within the … vault 
Rosenblum does not disclose that the label generator is in the system vault, that the dispenser is in the prescription vault nor that the dispenser rotates. 
Allinson teaches the label generator is in the system vault, that the dispenser rotates (57,60 figure 8,9). 
It would have been obvious to one skilled in the art to modify the system of Rosenblum to include that the label generator is in the system vault that the dispenser is in the prescription vault  and that the dispenser rotates because merely swapping the physical location of one or more components to one vault or the other is merely making best use of the space available and the rotating dispenser further limits the users access to the interior of the vaults.
	
	Rosenblum discloses a system for remotely prescribing and automatically dispensing a particular medicine container to a specified patient, the system comprising:
	(Re claim 11) “a remote computing terminal (RCT) for use by a health care provider, the health care provider inputting into the RCT prescribing information for the specified patient as well as patient details” (4000 figure 3, para 0093). “a centralized processing system (CPS) in communication with the RCT, the health care provider uploading the prescription information and the patient details to the CPS for storage and subsequent retrieval” (2000 figure 3, para 0116). “a kiosk located at the identified pick up location, the kiosk including a pharmacy vault for storing a plurality of medicine containers and a robot for handling the plurality of medicine containers, the kiosk also including system vault with a central processing unit (CPU) that is in communication with the CPS, the CPU downloading the 
Rosenblum does not disclose that the dispenser is in the prescription vault nor that the dispenser rotates. 
Allinson teaches the label generator is in the system vault, that the dispenser rotates (57,60 figure 8,9). 
It would have been obvious to one skilled in the art to modify the system of Rosenblum to include that the dispenser is in the prescription vault  and that the dispenser rotates because merely swapping the physical location of one or more components to one vault or the other is merely making best use of the space available and the rotating dispenser further limits the users access to the interior of the vaults.
	(Re claim 12) “the prescription information includes medicine type, amount, and dosage, and the patient details include name, age, pick-up location, and health insurance information” (para 0097, 0100).
	(Re claim 13) “the CPS functions to verify the health insurance information of the specified patient and that the medicine type is available at the identified pick-up location” (para 0036, 0104, 0094).
	(Re claim 14) ”comprising a label generator positioned within the system vault and a labeling station accessible by the robot, the label generator functioning to create a label containing the 
Rosenblum does not disclose that the label generator is in the system vault.
Allinson teaches the label generator is in the system vault (57,60 figure 8,9). 
It would have been obvious to one skilled in the art to modify the system of Rosenblum to include that the label generator is in the system because merely swapping the physical location of one or more components to one vault or the other is merely making best use of the space available.

Rosenblum discloses a method for remotely prescribing and automatically dispensing a medication, the method employing a remote computing terminal (RCT) that is in communication with a central processing system (CPS), the method further employing a kiosk with a CPU and a video camera, the kiosk further including a label generator and a rotatable dispenser, the method comprising the following steps:
(Re claim 25) “inputting prescription information into the RCT, the prescription information identifying a particular medicine type, amount, and dosage; inputting patient details into the RCT, the patient details including a specified patient’s name and age” (4000 figure 3, para 0093). “uploading the prescription information and the patient details to the CPS, the CPS storing the prescription information and patient details and verifying that the specified patient is authorized to receive the particular medicine type” (4000 figure 3, para 0093, 2000 figure 3, para 0116). “the downloading prescription information and patient details to the CPU of the kiosk” (para 0036). “using the label generator to create a label, the label containing the prescription information and patient details, and applying the label to a container” (para 0143, 0208). “verifying the identity of a patient who is present at the kiosk by way of the video camera and the CPU” (para 0116). “moving the dispenser to allow the patient to retrieve the labeled container upon the identity of the patient being verified” (para 0131).
Allowable Subject Matter
Claim 1, 15 and their dependent claims would likely be allowable if rewritten to correct for all of the 112 errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0407088, 10,526,142, 2016/0259914, 2008/0272138 and 6,711,460.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655